Exhibit 10.36

 

Witness Systems Stock Option
Inducement Grant for Contractors who will become employees of Witness Systems
Software India Pvt. Ltd.

 

Option Award

 

Note:  Except as otherwise provided in this Option Award document, the Option
referred to herein shall be subject to the terms and conditions of the Amended
and Restated Stock Incentive Plan of Witness Systems, Inc. (the “Plan”), as if
it had been granted thereunder, although it is not granted under the Plan.

 

1.             Exercise Period of Option. Subject to the terms and conditions of
this Option Award document and the Plan, and unless otherwise modified by a
written modification signed by the Company and Optionee, this Option may be
exercised with respect to all of the Shares, but only according to the vesting
schedule, prior to the date which is five (5) years (the “Term”) following the
date of grant (hereinafter “Expiration Date”).

 

The Company hereby grants to the Optionee, named in the Notice of Grant attached
herewith as Schedule 1 to this Option Award document, an option to purchase the
number of Shares set forth in the Notice of Grant, at the exercise price per
Share set forth in the ‘Notice of Grant’ and subject to the terms and conditions
of the Plan. In the event of a conflict between the terms and conditions of the
Plan and this Option Grant, the terms and conditions of this Option Grant shall
prevail.

 

In the event of Common Stock split by the Company, the Option Award will also be
adjusted accordingly.

 

2.             Restrictions on Exercise.  This Option may not be exercised,
unless such exercise is in compliance with the Securities Act of 1933, as well
as Central Board of Direct Taxes Guidelines and Securities and Exchange Board of
India Guidelines prescribed with regard to Employee Stock Option Plans and any
other applicable securities laws, as they are in effect on the date of exercise,
and the requirements of any stock exchange or national market system on which
the Company’s Common Stock may be listed or traded at the time of exercise.
Optionee understands that the Company is under no obligation to register,
qualify or list the Shares with the Securities and Exchange Board of India
(“SEBI”), any state securities commission or any stock exchange to effect such
compliance.

 


2.1          3. TERMINATION OF OPTION. IN ADDITION TO THE ABOVE RESTRICTION ON
TRANSFERABILITY OF SHARES, THE COMPANY MAY DETERMINE SUCH OTHER RESTRICTIONS ON
TRANSFER OF SHARES BY THE OPTIONEE PROVIDED THAT SUCH RESTRICTIONS ARE NOT MORE
THAN THE RESTRICTIONS ON THE OTHER SHARES OF THE COMPANY.


 

4. Termination of Option. Except as provided below in this Section, this Option
may not be exercised after the date which is thirty (30) days after Optionee
ceases to perform services for the Company, or any Parent or Subsidiary.
Optionee shall be considered to perform services for the Company, or any Parent
or Subsidiary, for all purposes under this Section, if Optionee is an officer or
full-time employee of the Company, or any Parent or Subsidiary, or if the Board
determines that Optionee is rendering substantial services as a part-time
employee, consultant, contractor or advisor to the Company, or any Parent or
Subsidiary. The Board shall have discretion to determine whether Optionee has
ceased to perform services for the Company, or any Parent or Subsidiary, and the
effective date on which such services cease (the “Termination Date”).
Notwithstanding anything contained herein to the contrary, if the corporate
position of Optionee is, at any time, altered or revised such that Optionee’s
responsibilities are materially reduced or decreased for any reason, as
determined by the Board in its sole discretion, the vesting of Shares shall
cease, effective as of the date of such reduction in Optionee’s employment
responsibilities; provided, however, except as otherwise provided in this Option
and the Plan, Optionee shall have the right to exercise this Option with respect
to Shares which have been vested as of the date of such reduction of Optionee’s
responsibilities.

 


2.2          A)            TERMINATION GENERALLY. IF OPTIONEE CEASES TO PERFORM
SERVICES FOR THE COMPANY, OR ANY PARENT OR SUBSIDIARY, FOR

 

--------------------------------------------------------------------------------


 


ANY REASON, EXCEPT DEATH OR DISABILITY THIS OPTION SHALL IMMEDIATELY BE
FORFEITED, ALONG WITH ANY AND ALL RIGHTS OR SUBSEQUENT RIGHTS ATTACHED THERETO,
THIRTY (30) DAYS FOLLOWING THE TERMINATION DATE, BUT IN NO EVENT LATER THAN THE
EXPIRATION DATE. IF, ON THE DATE OF TERMINATION, THE OPTIONEE IS NOT VESTED AS
TO SUCH OPTIONEE’S ENTIRE OPTION, THE UNVESTED PORTION OF THE OPTION SHALL
EXPIRE. IF, AFTER TERMINATION, THE OPTIONEE DOES NOT EXERCISE THE VESTED PORTION
OF THE OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL EXPIRE.


 


2.3          (B)          DEATH OR DISABILITY.              IF OPTIONEE CEASES
TO PERFORM SERVICES FOR THE COMPANY, OR ANY PARENT OR SUBSIDIARY, AS A RESULT OF
THE DEATH OR DISABILITY OF OPTIONEE (AS DETERMINED BY THE BOARD IN ITS SOLE
DISCRETION), THIS OPTION, TO THE EXTENT (AND ONLY TO THE EXTENT) THAT IT WOULD
HAVE BEEN EXERCISABLE BY OPTIONEE ON THE TERMINATION DATE, MAY BE EXERCISED BY
OPTIONEE (OR, IN THE EVENT OF OPTIONEE’S DEATH, BY OPTIONEE’S LEGAL
REPRESENTATIVE) WITHIN NINETY (90) DAYS AFTER THE TERMINATION DATE, BUT IN NO
EVENT LATER THAN THE EXPIRATION DATE. IF, ON THE DATE OF TERMINATION, THE
OPTIONEE IS NOT VESTED AS TO SUCH OPTIONEE’S ENTIRE OPTION, THE SHARES COVERED
BY THE UNVESTED PORTION OF THE OPTION SHALL EXPIRE. IF, AFTER TERMINATION, THE
OPTIONEE DOES NOT EXERCISE THE VESTED PORTION OF THE OPTION WITHIN THE TIME
SPECIFIED HEREIN, THE OPTION SHALL EXPIRE.


 


2.4          (C)           RETIREMENT OF OPTIONEE. IN THE EVENT OF RETIREMENT OF
AN OPTIONEE FROM THE COMPANY AT THE INSTANCE OF OR WITH CONSENT OF THE COMPANY,
THE OPTIONEE WILL CONTINUE TO HOLD ALL VESTED OPTIONS AND CAN EXERCISE THEM
WITHIN THE EXERCISE PERIOD. THE ABOVE IS APPLICABLE PROVIDED THE OPTIONEE DOES
NOT ENTER INTO COMPETITION OR IS NOT EMPLOYED BY A COMPETITOR OF THE COMPANY.


 


2.5          (D)          UNVESTED OPTIONS. ALL UNVESTED OPTIONS SHALL LAPSE IN
CASE THE OPTIONEE RESIGNS OR RETIRES, OR OTHERWISE EITHER SEVERS HIS/HER
RELATIONSHIP WITH THE COMPANY OR IS DISMISSED WHETHER FOR A CAUSE OR OTHERWISE
OR DIES OR IS DISCHARGED DUE TO PERMANENT DISABILITY, EITHER VOLUNTARILY OR BY
LAW.


 


2.6          (E)           NO RIGHT TO EMPLOYMENT. NOTHING IN THE PLAN OR THIS
OPTION AWARD DOCUMENT SHALL CONFER ON OPTIONEE ANY RIGHT TO CONTINUE IN THE
EMPLOYMENT OF, OR OTHER RELATIONSHIP WITH, THE COMPANY, OR ANY PARENT OR
SUBSIDIARY, OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY, OR ANY PARENT OR
SUBSIDIARY, TO TERMINATE OPTIONEE’S EMPLOYMENT OR OTHER RELATIONSHIP AT ANY
TIME, WITH OR WITHOUT CAUSE.


 

5.             Manner of Exercise.

 


2.7          (A)          EXERCISE AGREEMENT. THIS OPTION SHALL BE EXERCISABLE
BY DELIVERY TO THE COMPANY OF SUCH FORM OF EXERCISE AGREEMENT, NOTICE, OR OTHER
FORM AS MAY BE APPROVED OR ACCEPTED BY THE COMPANY FROM TIME TO TIME, WHICH
SHALL SET FORTH OPTIONEE’S ELECTION TO EXERCISE THIS OPTION, THE NUMBER OF
SHARES BEING PURCHASED, ANY RESTRICTIONS IMPOSED ON THE SHARES, AND SUCH OTHER
REPRESENTATIONS AND AGREEMENTS AS MAY BE REQUIRED BY THE COMPANY TO COMPLY WITH
APPLICABLE SECURITIES LAWS.


 


2.8          (B)          EXERCISE PRICE. SUCH NOTICE SHALL BE ACCOMPANIED BY
FULL PAYMENT OF THE EXERCISE PRICE FOR THE SHARES BEING PURCHASED. PAYMENT FOR
THE SHARES MAY BE MADE IN  CASH, BY CHEQUE OR, WHERE PERMITTED BY LAW AND
APPROVED IN ADVANCE AND IN WRITING BY THE COMMITTEE OF THE BOARD IN ITS SOLE
DISCRETION:  (I) BY SURRENDER OF SHARES OF COMMON STOCK OF THE COMPANY THAT HAVE
BEEN OWNED BY OPTIONEE FOR MORE THAN SIX (6) MONTHS AND THAT WERE PAID FOR WITH
CASH; (II) BY INSTRUCTING THE COMPANY TO WITHHOLD SHARES OTHERWISE ISSUABLE
PURSUANT TO THE EXERCISE OF THE OPTION HAVING A FAIR MARKET VALUE EQUAL TO THE
EXERCISE PRICE OF THE SHARES BEING PURCHASED (INCLUDING THE WITHHELD SHARES);
(III) BY WAIVER OF COMPENSATION ACCRUED BY OPTIONEE FOR SERVICES RENDERED; OR
(IV) A COMBINATION OF THE FOREGOING.


 


2.9          (C)           TAXES. PRIOR TO THE ISSUANCE OF SHARES UPON EXERCISE
OF THIS OPTION, OPTIONEE MUST PAY, OR MAKE ADEQUATE PROVISION FOR, ANY
APPLICABLE CENTRAL OR STATE TAX OBLIGATIONS OF THE COMPANY. WHERE APPROVED BY
THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, OPTIONEE MAY PROVIDE FOR
PAYMENT OF TAXES UPON EXERCISE OF THE OPTION BY REQUESTING THAT THE COMPANY
RETAIN SHARES WITH A FAIR MARKET VALUE EQUAL TO THE MINIMUM AMOUNT OF TAXES
REQUIRED TO BE WITHHELD. IN SUCH CASE, THE COMPANY SHALL ISSUE THE NET

 

--------------------------------------------------------------------------------


 


NUMBER OF SHARES TO OPTIONEE BY DEDUCTING THE SHARES RETAINED FROM THE SHARES
OTHERWISE ISSUABLE UPON EXERCISE.


 


2.10        (D)          ISSUANCE OF SHARES. PROVIDED THAT SUCH NOTICE AND
PAYMENT ARE IN FORM AND SUBSTANCE SATISFACTORY TO COUNSEL FOR THE COMPANY, THE
COMPANY SHALL CAUSE THE SHARES TO BE ISSUED IN THE NAME OF OPTIONEE OR
OPTIONEE’S LEGAL REPRESENTATIVE.


 

6.             Non transferability of Option. This Option may not be transferred
in any manner, other than by will or by the laws of descent and distribution,
and may be exercised during Optionee’s lifetime only by Optionee. The terms of
this Option shall be binding upon the executor, , successors and assigns of
Optionee.

 

7.             Tax Consequences. OPTIONEE UNDERSTANDS THAT THE GRANT AND
EXERCISE OF THIS OPTION, AND THE SALE OF SHARES OBTAINED THROUGH THE EXERCISE OF
THIS OPTION, MAY HAVE ADVERSE TAX CONSEQUENCES TO OPTIONEE. OPTIONEE SHOULD
CONSULT WITH HIS OR HER TAX ADVISOR AND MAY NOT RELY ON THE COMPANY FOR ANY
FINANCIAL, TAX OR OTHER ADVICE.

 

8.             Interpretation. Any dispute regarding the interpretation of this
Option Award document shall be submitted by Optionee or the Company to a
Committee of the Board, which shall review such dispute at its next regular
meeting. The resolution of such a dispute by a Committee of the Board shall be
final and binding on the Company and Optionee.

 

9.             Entire Agreement and Governing Law. The Plan is incorporated
herein by this reference. The granting of this Option constitutes a full accord,
satisfaction and release of all obligations or commitments made to Optionee by
the Company or any of its officers, directors, shareholders or affiliates with
respect to the issuance of any securities, or rights to acquire securities, of
the Company or any of its affiliates. This Option Award document and the Plan
constitute the entire agreement of the parties hereto, and supersede all prior
undertakings and agreements with respect to the subject matter hereof. Any
reference(s) to any ‘term’ or ‘terms’ not expressly defined in this Option Award
document shall have the meaning prescribed to it under the said Plan.

 

This Option Award document shall be governed by applicable laws of India.

 

10.          Exercisability of Option. Subject to the terms of the Plan and this
Option Award document, the issuance of Shares pursuant to the exercise of this
Option shall be subject to the limitations set forth herein and defined below.
For purposes of this Section, “Continuous Service” means a period of continuous
performance of services by Optionee for the Company, a Parent, or a Subsidiary,
as determined by the Board.

 

Four Year Vesting:  Optionee may exercise this Option with respect to the
percentage of Shares set forth below only after Optionee has completed the
following periods of Continuous Service following the date of grant:

 

(b)         After twelve (12) months of Continuous Service, up to twenty-five
percent (25%) of the Shares;

 

(c)          After thirteen (13) months of Continuous Service, and for each
additional month of Continuous Service thereafter through the end of the
forty-eighth (48th) month of Continuous Service, an additional amount of Shares
per month; such amount being equal to the quotient of 75% of the Shares divided
by 36, such that after forty-eight (48) months of Continuous Service, one
hundred percent (100%) of the Shares shall have vested.

 

If Optionee’s employment with the Company is terminated by the Company other
than for Cause (as defined below) or by Optionee for Good Reason (as defined
below) at any time (i) during the 90-day period before a Change of Control (as
defined below) and (ii) for one hundred eighty (180) days after a Change of
Control, then (A) the Option granted hereby, if less than fully vested as of the

 

--------------------------------------------------------------------------------


 

Termination Date , shall be deemed fully vested and exercisable; and (B) Section
7 (other than the second sentence thereof) shall be deleted and replaced with
the following: “This Option may not be exercised more than one hundred eighty
(180) days from the later of: Optionee’s Termination Date or the date Optionee
ceases to perform services for the Company, or any Parent or Subsidiary (which
date shall be determined by the Board in its reasonable discretion).”

 

Definitions. For purposes of this Option, the following definitions shall apply:

 

1.             Change of Control. A “Change of Control” shall be conclusively
deemed to have occurred if (and only if) any of the following shall have taken
place: (i) a Change of Control is reported by the Company in accordance with US
law; (ii) any person  is or becomes the beneficial owner  directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
or (iii) following the election or removal of directors, a majority of the Board
consists of individuals who were not members of the Board two (2) years before
such election or removal, unless the election of each director who was not a
director at the beginning of such 2-year period has been approved in advance by
directors representing at least a majority of the directors then in office who
were directors at the beginning of the 2-year period.

 

2.             “Good Reason” means Optionee’s termination of employment for any
of the following events, unless such event occurs with Optionee’s express prior
written consent:

 

(a)           The assignment to Optionee of any duties materially inconsistent
with, or a material diminution of, his duties with the Company as in effect
immediately prior to the Change of Control of the Company, except in connection
with the termination of Optionee’s employment for disability, retirement, or
Cause or as a result of Optionee’s death or termination of employment other than
for Good Reason;

 

(b)           A reduction of fifteen percent (15%) or more in Optionee’s base
salary as in effect on the date hereof or as the same may be increased from time
to time;

 

(c)           Any material breach by the Company of any provision of this
Option; or

 

(d)           Any failure by the Company to obtain the assumption of this Option
by any successor or assign of the Company.

 

3.             Cause. “Cause” means termination of Optionee’s employment under
any one or more of the following events:

 

(a)           Optionee’s knowing and willful misconduct with respect to the
business and affairs of the Company;

 

(b)           Any material violation by Optionee of any policy of the Company
relating to ethical conduct or practices or fiduciary duties of a similarly
situated executive;

 

--------------------------------------------------------------------------------


 

(c)           Knowing and willful material breach of any provision of this
Agreement which is not remedied within thirty (30) days after Optionee’s receipt
of notice thereof;

 

(d)           Optionee’s commission of a felony or any illegal act involving
moral turpitude or fraud or Optionee’s dishonesty which may reasonably be
expected to have a material adverse effect on the Company; and/or

 

(e)           Failure to comply with reasonable directives of the Board which
are consistent with Optionee’s duties, if not remedied within thirty (30) days
after Optionee’s receipt of notice thereof.

 

11. Acknowledgements  Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all of the terms and provisions thereof.
Optionee has reviewed the Plan (including any applicable appendixes or sub-plans
thereunder) and this Option Award document in its entirety has had an
opportunity to obtain the advice of counsel prior to executing this Option and
fully understands all provisions of the Option. Optionee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the Company
upon any questions arising under the Plan or this Option. Optionee further
agrees to notify the Company upon any change in the residence address indicated
below.

 

The Company (and not the Optionee’s employer) is granting the Option. The
Company will administer the Plan from outside Optionee’s country of residence
and that United States of America law along with FEMA and other applicable
Indian laws will govern all Options granted under the Plan.

 

That benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments. The benefits and rights provided under the Plan are not to be
considered part of Optionee’s salary or compensation for purposes of calculating
any severance, resignation, redundancy or other end of service payments,
vacation, bonuses, long-term service awards, indemnification, pension or
retirement benefits, or any other payments, benefits or rights of any kind.
Optionee waives any and all rights to compensation or damages as a result of the
termination of employment with the Company for any reason whatsoever insofar as
those rights result or may result from:

 

(i)                                     the loss or diminution in value of such
rights under the Plan, or

 

(ii)                                  Optionee ceases to have any rights under,
or ceases to be entitled to any rights under the Plan as a result of such
termination.

 

The grant of the Option, and any future grant of Options under the Plan is
entirely voluntary, and at the complete discretion of the Company. Neither the
grant of the Option nor any future grant of an Option by the Company will be
deemed to create any obligation to grant any further Options, whether or not
such a reservation is explicitly stated at the time of such a grant. The Company
has the right, at any time to amend, suspend or terminate the Plan.

 

The Plan will not be deemed to constitute, and will not be construed by Optionee
to constitute, part of the terms and conditions of employment, and that the
Company will not incur any liability of any kind to Optionee as a result of any
change or amendment, or any cancellation, of the Plan at any time.

 

By entering into this Option Award document, and as a condition of the grant of
the Option, Optionee consents to the collection, use,

 

--------------------------------------------------------------------------------


 

and transfer of personal data as described in this subsection to the full extent
permitted by and in full compliance with applicable laws of India.

 

Optionee understands that the Company and its Subsidiaries hold certain personal
information about the Optionee, including, but not limited to, name, home
address and telephone number, date of birth, permanent account number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Options or other entitlement to Shares awarded, canceled, exercised,
vested, unvested, or outstanding in Optionee’s favor, for the purpose of
managing and administering the Plan (“Data”).

 

Optionee further understands that the Company and/or its Subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration, and management of Optionee’s participation in the Plan, and that
the Company and/or its Subsidiary may each further transfer Data to any third
parties assisting the Company in the implementation, administration, and
management of the Plan (“Data Recipients”).

 

Optionee understands that these Data Recipients may be located in Optionee’s
country of residence or elsewhere, such as the United States. Optionee
authorizes the Data Recipients to receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing Optionee’s participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on Optionee’s behalf, to a broker or
third party with whom the Shares acquired on exercise may be deposited. Optionee
understands that Optionee may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw Optionee’s consent herein in
writing by contacting the Company. Optionee further understands that withdrawing
consent may affect Optionee’s ability to participate in the Plan.

 

Optionee has received the terms and conditions of this Option Award document and
any other related communications, and Optionee consents to having received and
understood these documents and the terms and conditions of the Plan.

 

Company

 

Optionee

 

 

 

 

 

 

 

By

 

By

 

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

 

Witness

 

Witness

 

 

 

--------------------------------------------------------------------------------